Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
2.	REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
4.	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
5.	When Claims Are Directed to Multiple Categories of Inventions:
6.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
7.	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
8.	Restriction is required under 35 U.S.C. 121 and 372.
9.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
10.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-3, drawn to a solid target apparatus 
Group B, claims 5-11, a method of making the solid target apparatus.
Group C, claim(s) 12, drawn to a method of producing Ga-68 by cyclotron using the solid target apparatus.
Group D, claim(s) 13, drawn to a first Ga-68 product made according to the method of producing.
Group E, claim(s) 14-15, drawn to a Ga-68 composition.
11.	Groups A, B, C, D, and E lack unity of invention because they are drawn to a plurality of inventive concepts. Note that an application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the above combinations of categories. 
Groups A, B, and C fall into combination 3.
Groups C and D fall into combination 1.
Group E does not fall into any combination with any of the other groups. 

Group E does not share a special technical feature with groups A-D. There is no shared subject matter between the two groups. 
13.	Additionally, groups A-D lack unity of invention because even though the inventions of these groups require the technical feature of a solid target assembly comprising a metal disc comprising front a rear surfaces and a Zn portion disposed on the top surface of the disc, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uhland, US Publication 2010/0046689 (cited on IDS dated 01/29/20). Uhland discloses a solid target assembly (see 12 in Fig. 1) comprising a metal disc comprising front a rear surfaces (see 16 and 18 in Fig. 1; [0028-31]) and a Zn portion (see 14 in Fig. 1 and [0028]).
14.	Accordingly, Applicant is required to elect one of Groups, A, B, C, D, and E. 
15.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
16.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
17.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON M DAVIS/Primary Examiner, Art Unit 3646